DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
In claim 38, change “NMSO-B” to “NMOS-B”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-26 and 28-39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21-39 have newly been added on 7/7/22. These claims were not present in the originally filed claims. 
The claims are rejected as “new matter” because, while each individual element was disclosed in the originally filed specification, the specification did not disclose the particular configurations or combinations of elements as claimed. The specification thus did not support each claim as a whole. See MPEP 2163(II)(3) and Hyatt v. Dudas, 492 F.3d 1365 (2007). The elected embodiment of Figs. 23C-23D, which is described additionally in the circuit diagrams and non-metallized structure in Figs. 23A-23B), is described in only paragraphs 43 and 350-352 (they are reproduced below). The claims are reproduced after these paragraphs, with underlining marking the parts lacking support as a whole.

[00043] Fig. 23A- Fig. 23G are exemplary drawing illustrations of a 3D NAND8 cell;

[000350] A compact 3D CMOS 8 Input NAND cell may be constructed as illustrated in Fig. 23A through Fig. 23G. The NAND-8 cell schematic and 2D layout is illustrated in Fig. 23A. The eight PMOS transistor 6301 sources 6311 may be tied together and to V+ supply and the PMOS drains 6313 may be tied together and to the NMOS A drain and to the output Y. Inputs A to H may be tied to one PMOS gate and one NMOS gate. Input A may be tied to the PMOS A gate and NMOS A gate, input B may be tied to the PMOS B gate and NMOS B gate, and so forth through input H may be tied to the PMOS H gate and NMOS H gate. The eight NMOS transistors 6302 may be coupled in series between the output Y and the PMOS drains 6313 and ground. The structure built in 3D described below will take advantage of these connections in the 3rd dimension.

[000351] The topside view of the 3D NAND-8 cell, with no metal shown and with horizontal NMOS and PMOS devices, is illustrated in Fig. 23B, the cell X cross sectional views is illustrated in Fig. 23C, and the Y cross sectional view is illustrated in Fig. 23D. The NAND-8 cell with vertical PMOS and horizontal NMOS devices are shown in Fig. 23E for topside view, 23F for the X cross section view, and 23H for the Y cross sectional view. The same reference numbers are used for analogous structures in the embodiment shown in Fig. 23B through Fig. 23D and the embodiment shown in Fig. 23E through Fig. 23G. The eight PMOS transistor 6301 sources 6311 may be tied together in the PMOS silicon layer and to the V+ supply metal 6316 in the PMOS metal 1 layer through P+ to Metal contacts. The NMOS A drain and the PMOS A drain may be tied 6313 together with a through P+ to N+ contact 6317 and to the output Y supply metal 6315 in PMOS metal 2, and also may be connected to substantially all of the PMOS drain contacts through-40- Attorney Docket No.: MonolithIC3D-15HBVN_5con1PMOS metal 1 6315. Input A on PMOS metal 2 6314 may be tied 6303 to both the PMOS A gate and the NMOS A gate with a PMOS gate on STI to NMOS gate on STI contact 6314. Substantially all the other inputs may be tied to P and N gates in similar fashion. The NMOS A source and the NMOS B drain may be tied together 6320 in the NMOS silicon layer. The NMOS H source 6312 may be tied connected to the ground line 6318 by a contact to NMOS metal 1 and to the back plane N+ ground layer. The transistor isolation oxides 6300 are illustrated.

[000352] Accordingly a CMOS circuit may be constructed where the various circuit cells may be built on two silicon layers achieving a smaller circuit area and shorter intra and inter transistor interconnects. As interconnects may become dominating for power and speed, packing circuits in a smaller area would result in a lower power and faster speed end device.


21.  The 3D semiconductor device according to claim 8, wherein said second metal layer is aligned to said first metal layer with less than 250 nm of misalignment and greater than 4 nm of misalignment.

22.  The 3D semiconductor device according to claim 8, wherein at least one of said plurality of second transistors comprises a source, a channel, and a drain; and wherein said source, said channel, and said drain comprise a same doping type.

23.  The 3D semiconductor device according to claim 8, further comprising a third metal layer disposed atop at least a portion of said first metal layer.

24.  The 3D semiconductor device according to claim 8, further comprising a third level overlaying said second level; wherein said third level comprises third transistors.

25.  The 3D semiconductor device according to claim 8, wherein at least one of said plurality of second transistors comprises a metal gate. 

26.  The 3D semiconductor device according to claim 8, further comprising a third metal layer disposed in-between said first metal layer and said second level.

28.  The 3D semiconductor device according to claim 24, wherein the second transistors comprise NMOS transistors; and wherein the third transistors comprise PMOS transistors. 


29.  The 3D semiconductor device according to claim 28, wherein one or more layers of metal interconnect are disposed in-between the NMOS and PMOS transistors. 

Re claims 30-39, while Figs. 23A-23B show transistors, there is no teaching of these being “a first set” and “a second set” that are not in the “first transistors” or “second transistors”. The specification indicates that Figs. 23A-23D are all various views of the same device, so the first set and the second set should correspond (at least partially) to the “first transistors” and “second transistors”.

30.  The 3D semiconductor device according to claim 28, further comprising a first set of eight NMOS transistors and a second set of eight PMOS transistors, wherein each set of transistors comprises eight individual electrical inputs “A-H” and one electrical output “Y”; and wherein each transistor comprises a source, a gate, and a drain. 

31.  The 3D semiconductor device according to claim 30, wherein the second set of eight PMOS transistors comprises eight PMOS sources that are all tied together in a PMOS silicon layer, and also being tied to a V+ supply in a first PMOS metal layer by using P* to metal contacts.

32.  The 3D semiconductor device according to claim 30, wherein the second set of eight PMOS transistors comprises eight drains that are all tied together and to a NMOS-A drain and to the output “Y”.

33.  The 3D semiconductor device according to claim 30, wherein inputs “A-H” are tied to one PMOS gate and one NMOS gate.

34.  The 3D semiconductor device according to claim 30, wherein Input “x” is tied to a PMOS-X gate and a NMOS-X gate, wherein “X” is selected from the group consisting of “A-H” Inputs.

35.  The 3D semiconductor device according to claim 30, wherein the eight NUOS transistors are coupled in series between the output “Y” and the PMOS drains and ground.

36.  The 3D semiconductor device according to claim 30, wherein a NMOS-A drain and a PMOS-A drain are tied together with a through P* to N* contact and to the output 4 “Y” supply metal in a second PMOS metal layer; which are also connected to substantially all of the PMOS drain contacts through a first PMOS metal layer.

37.  The 3D semiconductor device according to claim 30, wherein Input “X” on a second PMOS metal layer is tied to both a PMOS-X gate and a NMOS-X gate with a PMOS gate on Shallow Trench Interconnect (STI) to NMOS gate using a STI contact, wherein “X” is selected from the group consisting of “A-H”.

38.  The 3D semiconductor device according to claim 30, wherein an NMOS-A source and a NMSO-B drain are tied together in a NMOS silicon layer.

39.  The 3D semiconductor device according to claim 30, wherein an NMOS-H source is tied connected to a ground line by a contact to a first NMOS metal layer and to a back plane N* ground layer.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 8, 11, 21-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites the limitation “wherein the series connections are made between source regions and the conductive line”.   The metes and bounds of the claimed limitation can not be determined for the following reasons: this limitation lacks proper antecedent basis, given mismatch with the previous recitation of “a series connection.” 
Rather than that series connection, it seems as if this limitation more refers to the limitation “wherein six of said plurality of second transistors are directly connected to a same conductive line.” In the “allowable subject matter” section below, the Office will propose allowable language.
Claims 11 and 21-39 depend from claim 8 and inherit its deficiencies without remedying them.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Allowable Subject Matter
Claim(s) 8, 11, and 27 would be allowable if rewritten to overcome the rejection(s) under pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action, and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 8, including (including the entire claim and inserting the allowable language to fix the 112 issues):

8. A 3D semiconductor device, the device comprising: 
a first level comprising a single crystal layer and a plurality of first transistors; 
a first metal layer comprising interconnects between said plurality of first transistors, 
wherein said interconnects between said plurality of first transistors arrange the first transistors into a logic gate;
a second level comprising a plurality of second transistors, 
wherein said second level overlays said first level, wherein at least six of said plurality of first transistors are connected in a series connection forming at least a portion of a NAND logic structure, 
wherein at least one of said plurality of second transistors is at least partially disposed directly atop of said NAND logic structure; and 
a second metal layer disposed atop at least a portion of said second level,
wherein each of six of said plurality of second transistors are directly connected to a same conductive line at their respective source region; and

wherein adjacent transistors in a middle of the series connection have shared source regions, and transistors on ends of the series connection do not have shared source regions. 

Claims 11 and 27 depend from claim 8, and are allowable for the same reasons as the claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. Applicant attempted to follow the Office’s suggestions involving the language in claim 8, but created a 112(b) problem. The Office suggested above exact language that would be allowable. Such language would be entered in a response after final to allow claims 8 and 11, if all other issues are made moot. (Specifically, Applicant added new claims 21-39, which require 112 1st paragraph rejections, which prevent allowance).  

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819